COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Derrick Deshawn Gilbert v. The State of Texas

Appellate case number:    01-15-00144-CR

Trial court case number: 1407722

Trial court:              262nd District Court of Harris County

        On September 29, 2015, this Court issued an order, directing the trial court clerk to
provide appellant, Derrick Deshawn Gilbert, with a copy of the record, including the clerk’s
record, the reporter’s record, and any supplemental records. We further directed the trial court
clerk to certify to this Court within 15 days of the date of our order, the date upon which deliver
of the record to Gilbert was made. On October 22, 2015, a clerk of this Court called to inquire
about compliance with this order. To date, we have received no certification of the date upon
which delivery of the record to Gilbert was made.
        On November 23, 2015, Gilbert filed a motion, advising this Court that he received a
copy of the clerk’s record on November 17, 2015, but he did not receive a copy of the reporter’s
record.
       Accordingly, we order the trial court clerk, no later than 10 days from the date of
this order, to provide appellant, Derrick Deshawn Gilbert, with a copy of the reporter’s
record and to certify to this Court the date upon which delivery of the reporter’s record to
the Gilbert was made.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: December 1, 2015